J-S52029-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    MOMO SHERIFF                               :
                                               :
                       Appellant               :   No. 2277 EDA 2019

         Appeal from the Judgment of Sentence Entered March 28, 2019
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0005752-2017


BEFORE:      PANELLA, P.J., McCAFFERY, J., and STEVENS, P.J.E.*

MEMORANDUM BY McCAFFERY, J.:                         FILED: JANUARY 25, 2021

        Momo Sheriff (Appellant) appeals from the judgment of sentence

entered in the Philadelphia County Court of Common Pleas, following his guilty

plea to attempted murder, possessing an instrument of crime (PIC), and

firearms not to be carried without a license.1 Appellant argues the court erred

in denying his pre-sentence motion to withdraw his guilty plea, where he

presented fair and just reasons and the Commonwealth would not be

substantially prejudiced. We affirm.

        The Commonwealth presented the following facts at the plea hearing:

        [H]ad this case proceeded to trial, [the Commonwealth] would
        have presented several witnesses. The evidence would have
        shown that on April 6[,] 2017, at approximately [2:00] in the
____________________________________________


*   Former Justice specially assigned to the Superior Court.

1   18 Pa.C.S. §§ 901, 907, 6106.
J-S52029-20


        morning, at the area of 5700 Florence Street[, Appellant] got into
        an argument with his girlfriend[, Tanisha McGlond].

            After this argument, there was a physical altercation, the
        culmination of which was [Appellant] taking out a firearm, for
        which he did not have a permit to carry, and firing at least four
        shots.

             One of the bullets struck [McGlond], went through her right
        leg, the other one struck her in the buttock, and the third one
        went through her abdomen and was [lodged] in her back. That
        bullet remains in her body today. . . .

            The evidence would also show that there was a [78-year old2]
        witness who heard a female voice say, [w]hy did you do that, and
        a male voice saying, [b]ecause you didn’t listen.

            But for the neighbors calling 911 and the speedy actions of
        the police officers, it’s doubtful whether the complainant would
        have survived. And that is why we are [ ] proceeding with the
        Attempted Murder [charge].

N.T., Guilty Plea, 8/28/18, at 8-9. Appellant agreed to this recitation of the

facts. Id. at 10. He also acknowledged he understood “[t]here’s a possibility”

he may face deportation. Id. at 7. Furthermore, we note the Commonwealth

possessed a surveillance video that captured the incident. N.T., 3/14/19, at

11. Appellant entered an open guilty plea to attempted murder, PIC, and

firearms not to be carried without a license.

        Prior to sentencing, Appellant filed a pro se motion to withdraw his guilty

plea on January 7, 2019, and a counseled motion to withdraw guilty plea on

February 26th. The trial court conducted a hearing on March 14th, at which



____________________________________________


2   N.T., Motion to Withdraw Guilty Plea, 3/14/19, at 13.

                                           -2-
J-S52029-20


Appellant raised a claim of innocence. Appellant claimed he and McGlond were

leaving a bar, and Appellant thought another individual was “pulling out a gun

so [Appellant] fire[d] shots at that individual, and [McGlond] may have been

struck in the crossfire.” N.T., 3/14/19, at 6. Appellant maintained he “never

ever intended to harm [McGlond].” Id. at 6-7. Additionally, Appellant raised

an issue with McGlond’s ability to observe who shot her, and Appellant argued

he was “never told” his “offenses [were] automatically deportable.” Id. at 7-

9. The Commonwealth responded that Appellant’s claim of self-defense is “at

odds with . . . the surveillance video,” and that if Appellant “was truly not

intending to shoot her [but] was aiming at someone else,” he would have

called 911 and waited, rather than leaving before police arrived. Id. at 11-

12.   Commonwealth also pointed to, as consciousness of guilt, Appellant

promising McGlond $10,000 in exchange for her promise not to testify against

him. Id. at 12. Lastly, the Commonwealth alleged it would be substantially

prejudiced due to the age of its 78 year old eyewitness, the time that had

passed since Appellant’s plea, and the emotional toll that testifying would

inflict on McGlond due to past domestic violence allegedly suffered at

Appellant’s hand.    Id. at 13-14.   The court denied Appellant’s motion to

withdraw his plea. Id. at 16.

      This case proceeded to sentencing on March 28, 2019. Appellant first

orally requested the trial court to reconsider the denial of his motion to

withdraw his plea.    Appellant argued he sent letters to his prior counsel,


                                     -3-
J-S52029-20


requesting to withdraw his plea due to counsel’s inadequate representation

and Appellant’s “suffering from mental illnesses as well as some medication

that [Appellant] was on.” N.T. Sentencing, 3/28/19, at 6-7. Due to being

“left in the dark” by prior counsel, Appellant claimed the court should “look at

the timing of when [Appellant] asked to withdraw the plea[.]”         Id. at 7.

Appellant also claimed he was not “properly advis[ed] . . . with regards to

immigration consequences.” Id. The court again denied Appellant’s request

to withdraw his plea. The court then sentenced Appellant to 20 to 40 years’

imprisonment and seven years’ probation. Id. at 12, 34.

      Appellant filed a timely post-sentence motion, which was denied on July

24, 2019. Appellant took this timely appeal and complied with the trial court’s

order to file a Pa.R.A.P. 1925(b) statement of errors complained of on appeal.

      Appellant presents the following single issue for our review:

      Did the trial court err in denying [Appellant’s] motion to withdraw
      his guilty plea when the request was made prior to sentencing, he
      presented fair and just reasons for the withdrawal of his plea, and
      the Commonwealth was not substantially prejudiced in reliance
      upon [Appellant’s] plea?

Appellant’s Brief at 4.

      Appellant avers the court abused its discretion in denying his motion to

withdraw his guilty plea because he presented fair and just reasons to do so.

Appellant’s Brief at 10.   Appellant claims he stated a “colorable claim of

innocence:” that he was acting in self-defense and fired his gun at another

person whom Appellant “believed was reaching for a firearm to shoot him.”


                                     -4-
J-S52029-20


Id. at 9, 11.       Appellant states he “never, at any point, admitted” to

intentionally shooting McGlond.          Id. at 12.   Appellant also recounts that

McGlond initially told detectives she was not “sure who shot her, and told

medical staff “she was drinking and [did not] remember the details of the

shooting.” Id. at 11. Appellant claims he did not enter into his plea knowingly

or voluntarily because: he suffered from mental illnesses, including

schizophrenia and memory loss; and plea counsel did not inform him that his

charges were “automatically deportable[,]” but instead only that deportation

was a “possibility”3 Id. at 13-15.

       Lastly, Appellant argues the Commonwealth’s allegation, that it would

suffer prejudice, is based on “mere speculation[s]” and “assertion[s.]”

Appellant’s Brief at 17-18. Appellant maintains the Commonwealth presented

no evidence that its 78 year old witness’s memory would be impaired due to

the passage of time, nor an adequate reason why McGlond would not be able

to testify at trial. Id. at 17. Appellant rejects the trial court’s reasoning that

allowing him to withdraw his plea would grant him “an unfair advantage,”

where the plea would have been withdrawn before the presentation of the




____________________________________________


3 Appellant also avers the trial court did not inform him of the presumption of
innocence, in violation of Pa. R. Crim. P. 590. However, he did not raise this
claim in his Rule 1925(b) statement.              Thus, it is waived.      See
Commonwealth v. Muhammad, 794 A.2d 378, 382 n.9 (Pa. Super. 2002).



                                           -5-
J-S52029-20


Commonwealth’s case in chief and any evidence he has already received was

required under Brady.4 Id. at 18.

       We note the relevant standard of review and authority:

       A trial court’s decision regarding whether to permit a guilty plea
       to be withdrawn should not be upset absent an abuse of
       discretion. An abuse of discretion exists when a defendant shows
       any ‘fair and just’ reasons for withdrawing his plea absent
       ‘substantial prejudice’ to the Commonwealth. In its discretion, a
       trial court may grant a motion for the withdrawal of a guilty plea
       at any time before the imposition of sentence. Pa.R.Crim.P.
       591(A). “Although there is no absolute right to withdraw a guilty
       plea, properly received by the trial court, it is clear that a request
       made before sentencing . . . should be liberally allowed.” The
       policy underlying this liberal exercise of discretion is well-
       established: “The trial courts in exercising their discretion must
       recognize that ‘before judgment, the courts should show solicitude
       for a defendant who wishes to undo a waiver of all constitutional
       rights that surround the right to trial — perhaps the most
       devastating waiver possible under our constitution.’”            [O]ur
       Supreme Court instructed that, “in determining whether to grant
       a presentence motion for withdrawal of a guilty plea, ‘the test to
       be applied by the trial courts is fairness and justice.’”

Commonwealth v. Elia, 83 A.3d 254, 261-62 (Pa. Super. 2013) (citations

omitted). However, this Court has stated:

       [T]he individual’s fundamental right to a trial requires a liberal
       granting of pre-sentence motions to withdraw guilty plea. Yet, it
       has also recognized there is no absolute right to a pre-sentence
       withdrawal of a plea, and has issued clear holdings that the denial
       of such a motion is proper where the evidence before the court
       belies the reason offered.




____________________________________________


4Brady v. Maryland, 373 U.S. 83 (1963) (stating suppression of evidence
by the state violates due process).

                                           -6-
J-S52029-20


Commonwealth v. Tennison, 969 A.2d 572, 578 (Pa. Super. 2009) (citation

omitted).

     This Court has explained:

     “[A] mere, bare, or non-colorable assertion of innocence is
     insufficient, in and of itself, to support withdrawal of a plea.” . . .

            [A] defendant’s innocence claim must be at least
            plausible to demonstrate, in and of itself, a fair and just
            reason for presentence withdrawal of a plea. More
            broadly, the proper inquiry on consideration of such a
            withdrawal motion is whether the accused has made
            some colorable demonstration, under the circumstances,
            such that permitting withdrawal of the plea would
            promote fairness and justice.

Commonwealth v. Islas, 156 A.3d 1185, 1189 (Pa. Super. 2017) (citations

omitted).

     After determining a “fair and just” reason for withdrawing exists, the

court must determine if upon granting the motion, the Commonwealth would

experience a “substantial prejudice.” Islas, 156 A.3d at 1188.

     Even if there is a ‘fair and just reason’ to permit withdrawal of a
     guilty plea, withdrawal should not be permitted if the prosecution
     has been ‘substantially prejudiced.’        It is settled law that
     “prejudice,” in the withdrawal of a guilty plea context, requires a
     showing that, due to events occurring after the plea was entered,
     the Commonwealth is placed in a worse position than it would
     have been had trial taken place as scheduled.

Id. at 1192, quoting Commonwealth v. Blango, 150 A.3d 45, 51 (Pa. Super.

2016). This Court has previously explained that substantial prejudice cannot

“be equated with the Commonwealth being made to do something it was

already obligated to do prior to the entry of the plea.” Islas, 156 A.3d at


                                       -7-
J-S52029-20


1192 (citations omitted). The question “is whether, at the time [a defendant]

moved to withdraw his plea, the prosecution would have been substantially

prejudiced by being required to try its case.” Id. at 1193.

      Finally, we note: “A defendant is bound by the statements made during

the plea colloquy, and a defendant may not later offer reasons for withdrawing

the plea that contradict statements made when he pled.” Commonwealth

v. Brown, 48 A.3d 1275, 1277 (Pa. Super. 2012).

      Here, the trial court found Appellant did not raise “fair and just reasons”

to withdraw.   The trial court found Appellant’s claim that he presented a

plausible claim of innocence “utterly lacking in merit.”     Trial Ct. Op. at 5.

Further, the trial court found:

      [A]ppellant’s assertion of innocence was implausible. He claimed,
      inter alia, that the victim, who was [his] long time paramour, was
      under the influence of intoxicating substances when the incident
      occurred and, at first, did not identify him as the person who shot
      her to police. He further relied on his statement to police wherein
      he stated that he had been involved in a fight inside a bar just
      prior to the incident herein and that he fired his gun when he
      thought that a third man was reaching for a gun as evidence of
      his innocence. [N.T., 3/14/19, at 5-7.] Appellant was well aware
      of this evidence when he pleaded guilty and yet still knowingly,
      voluntarily, and intelligently decided to plead guilty. In addition,
      the record shows that [A]ppellant averred during the guilty plea
      hearing that he agreed with the Commonwealth’s recitation of the
      facts. [N.T., 8/28/18 at 10].

           Moreover, the Commonwealth’s evidence included a video
      recording and letters [A]ppellant wrote to the victim herein asking
      her to send [A]ppellant’s attorney a letter stating that she was not
      going to appear at [A]ppellant’s trial in exchange for $10,000.[
      N.T., 3/14/19, at 12.] That recording captured much of the
      incident and did not depict a third person. It also showed that
      following the shooting, [A]ppellant did not assist the victim, which

                                      -8-
J-S52029-20


      is something one would expect him to do had the shooting been
      accidental. [T]he letter clearly manifested consciousness of guilt.

           The Commonwealth also had witnesses available to testify on
      its behalf who would have implicated [A]ppellant in the crime. For
      all of those reasons, this Court determined that [A]ppellant failed
      to present a plausible claim of innocence[.]

Id. at 6-7. This finding is well within the trial court’s discretion and we will

not disturb it on appeal. See Elia, 83 A.3d at 261.

      We also find no abuse of discretion in the trial court’s rejection of

Appellant’s claims that he did not enter his plea knowingly or voluntarily.

While Appellant has diagnosed mental illnesses, the trial court concluded those

illnesses did not impact the colloquy:

           During the hearings on [A]ppellant’s withdrawal motion, [he]
      argued, inter alia, that he should be permitted to withdraw his
      plea because he suffered from mental illness and was taking
      medication at the time he entered his plea which rendered him
      incapable of entering a valid plea. [N.T., 3/28/19, at 6-7.] This
      Court rejected that claim based on the record herein. A review of
      the guilty plea hearing indicates that [A]ppellant not only reviewed
      with the assistance of counsel a guilty plea colloquy form that
      asked if he was suffering from some malady that prevented him
      from understanding the nature of the proceedings, he also
      indicated during the oral colloquy that he understood the nature
      of the proceedings, that he was not under the influence of an
      intoxicating substance that prevented him from understanding
      what he was doing, and that while he suffered from a mental
      illness, he understood what was then occurring. [N.T., 8/28/18,
      2-7.]

           The foregoing establishes that [A]ppellant entered his plea
      knowingly, intelligently, and voluntarily and that his mental illness
      and any medication he was taking did not affect his cognitive
      functions to a degree that rendered him incapable of entering a
      valid guilty plea. . . .




                                      -9-
J-S52029-20


Trial Ct. Op. at 4. Further, “[Appellant] is bound by the statements made

during the plea colloquy and [ ] may not later offer reasons for withdrawing

the plea that contradict statements made when he pled.”          Id. at 3, citing

Brown, 48 A.3d at 1277

        The trial court also determined the Commonwealth would suffer

prejudice, where there were concerns regarding the eyewitness’ memory and

the emotional toll of having the victim testify after a significant amount of time

had passed. Trial Ct. Op. at 7-8, quoting Commonwealth v. Prendes, 97

A.3d 337, 352 (Pa. Super. 2014) (“[P]rejudice would require a showing that

due to events occurring after the plea was entered, the Commonwealth is

placed in a worse position than it would have been had trial taken place as

scheduled.”). Similarly, this conclusion was within the discretion afforded to

the trial court and will not be disturbed on appeal.

        Finally, we do not reach Appellant’s claim that his plea counsel failed to

adequately inform him the guilty plea would result in automatic deportation.

See Appellant’s Brief at 15.         To the extent Appellant argues counsel was

ineffective, see id. (“[Appellant] did not receive sufficient legal counseling.”),

such a claim, as the trial court noted, should be raised pursuant to the Post

Conviction Relief Act5 (PCRA). See Commonwealth v. Grant, 813 A.2d 726,




____________________________________________


5   42 Pa.C.S. §§ 9541-9546.

                                          - 10 -
J-S52029-20


738 (Pa. 2002) (claims relating to ineffective assistance of counsel should be

brought under the PCRA); Trial Ct. Op. at 5.

      The trial court acted within its discretion in denying Appellant’s motion

to withdraw his guilty plea, and the trial court’s findings are supported by the

record. See Tennison, 969 A.2d at 578. Thus, we affirm the judgment of

sentence.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/25/21




                                     - 11 -